Title: To James Madison from Elias Vanderhorst, 20 March 1802
From: Vanderhorst, Elias
To: Madison, James


					
						Sir.
						March 20. 1802.
					
					Above is a Copy of my last respects to you of the 3d. Instt. ⅌ the Hope, Cap. Phelps, Via New-York, since which I have not been honored with any of your favors.
					Enclosed are four Letters which I have recd. from Mr: King for you; also a few News-Papers & a late London Price Currt., to which I beg leave to refer you for what is now passing in this quarter. The Season here for Agricultural Pursuits was never more favorable than at Present, nor do I recollect the fields at any former Period so early in the year, wearing a more promising appearance. I have the Honor to be with every sentiment of the most Perfect esteem & respect, Sir Your most Obedt. & Most Hle Servt.
					
						Elias Vander Horst Jr
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
